
	

113 S2217 IS: Military Mental Health Review Board Improvement Act
U.S. Senate
2014-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2217
		IN THE SENATE OF THE UNITED STATES
		
			April 7, 2014
			Mr. Tester (for himself, Mrs. Gillibrand, Mr. Blumenthal, and Mr. Walsh) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to enhance the participation of mental health professionals
			 in boards for the correction of military records and boards for the review
			 of the discharge
			 or dismissal of members of the Armed Forces. 
	
	1.Short titleThis Act may be cited as the Military Mental Health Review Board Improvement Act.2.Enhancement of participation of mental health professionals in boards for correction of military
			 records and boards for review of discharge or
			 dismissal of members of the Armed Forces(a)Boards for correction of military recordsSection 1552 of title 10, United States Code, is amended—(1)by redesignating subsection (g) as subsection (h); and(2)by inserting after subsection (f) the following new subsection (g):(g)Any medical advisory opinion issued to a board established under subsection (a)(1) with respect to
			 a member or former member of the armed forces who was diagnosed while
			 serving in the armed forces as
			 experiencing a mental health disorder shall include the opinion of a
			 clinical psychologist or psychiatrist if the request for correction of
			 records concerned relates to a mental health disorder..(b)Boards for review of discharge or dismissal(1)Review for certain former members with PTSD or TBISubsection (d)(1) of section 1553 of such title is amended by striking physician, clinical psychologist, or psychiatrist the second place it appears and inserting clinical psychologist or psychiatrist, or a physician with training on mental health issues
			 connected with post traumatic stress disorder or traumatic brain injury
			 (as applicable).(2)Review for certain former members with mental health diagnosesSuch section is further amended by adding at the end the following new subsection:(e)In the case of a former member of the armed forces (other than a former member covered by
			 subsection (d)) who was diagnosed while serving in the armed forces as
			 experiencing a mental health disorder, a board established under this
			 section to review the former
			 member's discharge or dismissal shall include a member who is
			 a clinical psychologist or psychiatrist, or a physician with special
			 training on
			 mental health disorders..
